DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on February 17, 2021.  This action is made final.
Claims 1, 2, 4, 7, 9, 16, 17, 19 and 20 are amended.  Claims 1, 2, 4-17, 19, and 20 are pending for examination.  Claims 1, 16, and 20 are independent claims.

Claim Objections
Regarding Claims 1, 2, 16, 17, and 20, Applicant’s Amendment corrects the previous objections.  The previous objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 2, 4-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, See MPEP § 2173.05[i].  Dependent Claims 1, 16, and 20 incorporate the deficiency.  In the alternative, the claims are rejected under 35 U.S.C. 112(b) as being indefinite as the scope of the limitation “without moving or selecting any of the occupant icons” is not clear from the face of the claims, as one of ordinary skill in the art 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Un Kyu, U.S. Patent Application 2015/0271561 A1 (published Sep. 24, 2015) (hereinafter “Park”) in view of Fujiki, Takeshi, U.S. Patent Application 2012/0260288 A1 (published Oct. 11, 2012) (hereinafter “Fujiki”).
Regarding Claim 1, Park teaches a content sharing system for use in a vehicle (e.g., Park, Abstract, describing a system and method for controlling multi source and multi display within a vehicle in which contents are selected for sharing), comprising:
A user interface (e.g., id., Abstract and para. 9, indicating implementation of a graphical user interface [GUI]); and
A controller coupled with the user interface (e.g., id., Abstract and paras. 12 and 22, describing display of the GUI by a controller or control unit), the controller being configured to:
Display a map of the vehicle on the user interface (see, e.g., id., Abstract and paras. 9, 10 and 33 and Fig. 3, describing and illustrating display of a representation of the vehicle and of multiple display devices at positions within the vehicle through the GUI), the map showing at least: 
A plurality of occupant icons each representing an occupant in the vehicle (see, e.g., id., para. 33 and Fig. 3, describing and illustrating iconic, rectangular elements associated with multiple display devices visually displayed at a positions in the vehicle and describing display positions related to a driver seat, a front passenger seat, and rear passenger seats [the iconic elements representing an occupant in the vehicle at least in the sense of representing a position in the vehicle that may be occupied by a passenger], and para. 11, describing embodiments in which the GUI is configured to visually display devices and positions using an icon), and 
A content icon representing content presented by a first occupant represented by a first of the plurality of the occupant icons (see, e.g., id., para. 42, indicating that all devices disposed within the vehicle may operate as a source device and a display device; paras. 32 and 33 and Fig. 3, describing and illustrating display of multiple contents at source devices in the vehicle and available for selection and describing arrangements in which a source device is a passenger wireless terminal such as at a ;
Detect a user operation moving the content icon to an area of the user interface without moving any of the occupant icons (see, e.g., id., para. 11, describing embodiments in which the GUI is configured to receive an input signal of a user by a click or drag-and-drop method, and para. 34 and Fig. 3, describing and illustrating a control signal input to the GUI such that selected contents are transmitted to a designated display device selected by a click or drag-and-drop input in which the user drags a particular iconic content source element to a particular iconic display device element [without moving the display device element]); and
Control, based on the user operation, sharing of the content between a first user device of the first occupant and at least a second user device (see, e.g., id., para. 34, describing selected contents [associated with a source device, which may be a passenger wireless terminal] transmitted to a designated display device selected by input by the user and providing an example in which particular contents [of a . 
However, Park is silent regarding moving the icon to a central area of the user interface without selecting any of the occupant icons and regarding sharing of the content between the first user device and all other activated user devices of the other of the plurality of occupants including the second user device.
Fujiki teaches a content sharing system (e.g., Fujiki, Abstract and para. 42, describing a data sharing system) comprising: a user interface; and a controller coupled with the user interface, the controller being configured to: display a plurality of user icons each representing a user (see, e.g., id., paras. 54 and 55 and Fig. 3, describing and illustrating a user interface comprising user icons and other elements such as data files); detect a user operation moving a content icon to a central area of the user interface without moving or selecting any user icons; and control, based on the user operation, sharing of content between a first user device of a first user and all other activated user devices of other of the plurality of users including a second user device (see, e.g., id., paras. 7, 8, and 55, describing a drag-and-drop operation of an output data icon or data file onto a user icon causing transmission of data; paras. 74 and 75 and Figs. 7A-7C, describing and illustrating embodiments comprising a group icon representing multiple user icons; paras. 89 and 90 and Figs. 11A and 11B, describing and illustrating adding user icons to a collective transmission area [which can be viewed as association with activation in some form], indicating an arbitrary display location of the collective transmission area, and illustrating the collective transmission area displayed in a location that can be Response of Arguments section below).
Park and Fujiki are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for sharing content between devices in relationship to moving icons.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Park and Fujiki and implement a system in which a controller is configured to detect a user operation moving a content icon to a central area of a user interface without moving or selecting any of occupant icons and control, based on the user operation, sharing of content between a first user device of a first occupant and all other activated user devices of other of a plurality of occupants in order to allow a user to more easily share content with a plurality of user devices (see, e.g., Fujiki, paras. 2-4 and 12; and in view of the value of grouping well known in the art).  
Regarding Claim 4, Park as modified by Fujiki teaches the system of Claim 1, wherein the controller is further configured to: identify the occupants of the vehicle who use the plurality of user devices; and control the sharing of the content based additionally on at least one of identities, ages, preferences, or seating positions of the occupants (see, e.g., Park, paras. 27 and 28, describing the 
Regarding Claim 5, Park as modified by Fujiki teaches the system of Claim 4, wherein the controller is further configured to: restrict a user device used by a driver of the vehicle from playing a predefined type of content (see, e.g., Park, para. 12, indicating embodiments in which content that may cause distraction to a driver is connected to only a passenger display device when a source device is connected to a display device such that a driver may be prevented from being distracted by displaying certain content).
Regarding Claim 11, Park as modified by Fujiki teaches the system of Claim 4, wherein the controller is further configured to: restrict, based on an identity of an occupant in the vehicle, the sharing of the content from the user interface to a user device of the occupant (see, e.g., Park, para. 12, indicating embodiments in which content that may cause distraction to a driver is connected to only a passenger display device when a source device is connected to a display device such that a driver 
Regarding Claim 12, Park as modified by Fujiki teaches the system of Claim 1, wherein the content includes at least one of screen data, audio data, video calls, audio calls, podcasts, radios, music, TV shows, sports programs, movies, map locations, map routes, or waypoints (see, e.g., Park, para. 9, indicating shared contents in the form of a video or sound supplied by a selected source device.  Note that the teachings anticipate the alternative language of the claim).
Regarding Claim 13, Park as modified by Fujiki teaches the system of Claim 1, wherein the controller is further configured to: control an audio system of the vehicle based on the sharing of the content (see, e.g., Park, para. 9, indicating shared contents in the form of a video or sound supplied by a selected source device; paras. 5, 11, 27, 28, 33, 37, and 39 and Claims 1 and 6, indicating video or sound output through various display devices including a head unit display, cluster display, and passenger seat displays [indicating control of an audio system integrated with or of the vehicle in some form]).
Regarding Claim 14, Park as modified by Fujiki teaches the system of Claim 1, wherein the user interface is part of a mobile device (see, e.g., Park, Abstract and paras. 10 and 11, indicating a GUI for selecting content presented at a source device; para. 29 and Fig. 1, describing and illustrating display devices in the form of portable display screens or wireless terminals; paras. 31 and 32 and Fig. 2, describing and illustrating source devices in the form of mobile devices; and para. 42, indicating that all 
Regarding Claim 16, Park as modified by Fujiki teaches a method corresponding to the system of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Park as modified by Fujiki teaches a method corresponding to the system of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Park as modified by Fujiki teaches a non-transitory computer-readable medium corresponding to the system of Claim 1.  The same rationale of rejection provided above is applicable. 

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fujiki and in further view of Ording et al., U.S. Patent Application 2013/0145325 A1 (published Jun. 6, 2013) (hereinafter “Ording”).
Regarding Claim 2, Park as modified by Fujiki teaches the system of Claim 1 as discussed above and further teaches the system wherein the user operation includes dragging the icon from a first area of the map to the central area of the user interface; and wherein the content icon is moved to be activated to play the content (see, e.g., Park, and para. 34 and Fig. 3, describing and illustrating a control signal input to the GUI such that selected contents are transmitted to a designated display device selected by a click or drag-and-drop input by the user, and paras. 28, 32, 33, and 37, describing display of video content at a designated display device; and Fujiki, paras. 90 and 92 and Figs. 11A and 11B, describing a plurality of users receiving 
However, Park as modified by Fujiki is silent regarding the system wherein the icon is reshaped once moved.
Ording teaches a system (e.g., Ording, Abstract and para., describing graphical user interfaces for computer systems) wherein a user operation includes dragging an icon from a first area to another area of a user interface and wherein the icon is reshaped once moved to be activated (see, e.g., id., para. 8, describing a user interface having elements whose appearance dynamically changes in dependence upon characteristics of an object associated with a drag-and-drop operation and describing embodiments in which elements involved in drag-and-drop operations, including the icon for the object being dragged, are varied to reflect a task at hand, para. 32, describing embodiments in which an appearance of an icon being dragged is changed in lieu of changing a destination icon).
Ording is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing systems for performing operations in a user interface in relationship to moving icons.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Park, Fujiki, and Ording and implement a system in which an icon is dragged and is reshaped once moved to be activated in order to provide intuitive visual feedback regarding the result associated with a drag and drop operation (see, e.g.
Regarding Claim 17, Park as modified by Fujiki and as further modified by Ording teaches a method corresponding to the system of Claim 2.  The same rationale of rejection provided above is applicable. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fujiki and in further view of Geppert et al., U.S. Patent Application 2010/0251177 A1 (published Sep. 30, 2010) (hereinafter “Geppert”).
Regarding Claim 6, Park as modified by Fujiki teaches the system of Claim 1 as discussed above but appears to be silent regarding the system wherein the controller is further configured to: determine that the content relates to a conference call hosted by the first user device; request permission from the first user device for allowing the second user device to join the conference call; and when the first user device grants the permission, provide the content to the second user device.
Geppert teaches a content sharing system (see, e.g., Geppert, Abstract and para. 42, describing systems for presenting a contact manager associated with a communication session represented in a graphical user interface) comprising a controller configured to: determine that content relates to a conference call hosted by a first user device; request permission from the first user device for allowing a second user device to join the conference call; and when the first user device grants the permission, provide the content to the second user device (see, e.g., id., para. 38, describing receiving an incoming request for a conference; para. 64 and Fig. 3, describing and illustrating various communications devices connected in a communication session and presenting graphical representations of the communication 
Park and Geppert are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for sharing content between devices in relationship to moving icons.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Park, Fujiki, and Geppert and implement a system in which it is determined that content relates to a conference call hosted by a first user device, permission from the first user device is requested for allowing a second user device to join the conference call, and when the first user device grants the permission, the content is provided to the second user device in order to allow a user to more easily manage participants in a conference call and requests to join a conference call (see, e.g., Geppert, paras. 6-8; and in view of the value of permission-based conferencing well known in the art).  
Regarding Claim 15, Park as modified by Fujiki teaches the system of Claim 1 as discussed above and further teaches the system wherein the controller is in a remote server in communication with the vehicle (see Park, para. 23, describing embodiments in which control logic is embodied as non-transitory computer readable 
However, Park as modified by Fujiki appears to be silent regarding the control being in a cloud.
Geppert further teaches a content sharing system (see, e.g., Geppert, Abstract and para. 42, describing systems for presenting a contact manager associated with a communication session represented in a graphical user interface) comprising a controller in a cloud (see, e.g., id., para. 65, describing embodiments in which communication session control and functionality is distributed among multiple server resources in a network or cloud).
A discussion of Park and Geppert as analogous art and a motivation to combine are provided above.  One of ordinary skill in the art would have been motivated to combine the teachings of Park, Fujiki, and Geppert and implement a system in which a controller is in a cloud in communication with a vehicle under the same rationale as provided in the discussion of Claim 6 above and further in order to allow remote control, management, or storage of user interface functionality (see, e.g., Geppert, paras. 65 and 107; and in view of the value of cloud computing well known in the art).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fujiki and in further view of Cho, Kyoungmin, U.S. Patent Application 2015/0015479 A1 (published Jan. 15, 2015) (hereinafter “Cho”).
Regarding Claim 7, Park as modified by Fujiki teaches the system of Claim 1 as discussed above and further teaches the system wherein the user operation is performed by the first occupant (see, e.g., Park, Abstract and para. 32, indicating use of a GUI displaying at least one source device and at least one display device at positions to select content for outputting at a selected display device and indicating such a GUI displayed at a display device that may be selected for content output; para. 34, providing an example in which particular contents [of a particular source device] are transmitted to a particular display device in response to a user click or drag and drop; and para. 42, indicating that all devices disposed within the vehicle may operate as a source device and a display device.  Under such arrangements as described, a user arbitrarily initiating a particular transfer may be a user operating a user interface at a selected source device).
However, Park as modified by Fujiki appears to be silent regarding the system wherein the controller is further configured to: determine whether the first user device is permitted to provide the content to the second user device; if the first user device is permitted, provide the content to the second user device; and if the first user device is not permitted, restrict the content from being shared with the second user device.
Cho teaches a content sharing system (see, e.g., Cho, Abstract and para. 10, describing a mobile terminal capable of outputting video and allowing a passenger to share a video) comprising a controller configured to: determine whether a first user device is permitted to provide content to a second user device; if the first user device is permitted, provide the content to the second user device; and if the first user device is not permitted, restrict the content from being shared with the second user device (see, e.g., id., paras. 273, 274, 284, 290, and 296 and Fig. 14, describing and illustrating a flow chart of a control method comprising executing a video 
Park and Cho are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for sharing content between devices and with teachings directed to sharing content between devices within a vehicle.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Park, Fujiki, and Cho and implement a system in which it is determined whether a first user device is permitted to provide content to a second user device; if the first user device is permitted, the content is provided to the second user device; and if the first user device is not permitted, the content is restricted from being shared with the second user device in order to allow a user or users to securely and more easily control aspects of an interface in a vehicle while maintaining safe driving (see, e.g., Cho, paras. 5-10, 251, 272, and 306; and in view of the value of permission-based sharing well known in the art).  
Regarding Claim 8, Park as modified by Fujiki teaches the system of Claim 1 and Park as modified by Fujiki and as further modified by Cho teaches the system of Claim 7.  The same rationales of rejection provided above are applicable.  Park as modified by Fujiki and as further modified by Cho further teaches the system wherein the user operation is performed by a user of the second user device (see, e.g., Park, Abstract and para. 32, indicating use of a GUI to select content for outputting at a selected display device and indicating such a GUI displayed at a display device that may be selected for content output; para. 34, providing an example in which particular contents [of a particular source device] are transmitted to a particular display device in response to a user click or drag and drop; and para. 42, indicating that all devices disposed within the vehicle may operate as a source device and a display device.  Under such arrangements as described, a user arbitrarily initiating a particular transfer may be a user operating a user interface at a selected display device); and wherein the controller is further configured to: determine whether the second user device is permitted to share the content presented by the first user device; if the second user device is permitted, provide the content to the second user device; and if the second user device is not permitted, restrict the content from being shared with the second user device (see, e.g., Cho, paras. 273, 274, 284, 290, and 296 and Fig. 14, describing and illustrating a flow chart of a control method comprising executing a video sharing mode, receiving a response signal regarding whether to accept video sharing, outputting a received image if a sharing accept signal is received, and presenting a sharing rejected message if a sharing reject signal is received.  Note that any connection between two devices that is rejected or restricted can be viewed as comprising a determination that a second user device is not permitted to share content presented by a first user device.  One of ordinary skill in the art would have been motivated to implement such a permission arrangement under the same rationale as provided in the discussion of Claim 7 above).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fujiki and in further view of Sutton et al., U.S. Patent Application 2011/0239117 A1 (published Sep. 29, 2011) (hereinafter “Sutton”).
Regarding Claim 9, Park as modified by Fujiki teaches the system of Claim 1 as discussed above but appears to be silent regarding the system wherein the controller is further configured to: display, on the map, information regarding the occupants of the vehicle who use the plurality of user devices.
Sutton teaches a content sharing system (e.g., Sutton, Abstract, describing systems for sharing and exchanging information) comprising a controller configured to: display, on a map, information regarding occupants of a space who use a plurality of user devices (see, e.g., id., paras. 26 and 29 and Fig. 2, describing and illustrating embodiments in which the system is configured to generate a GUI representing the physical environment of the SRC system comprising the physical location or relative location of peripheral devices; para. 30 and Fig. 2, describing and illustrating embodiments in which the system is configured to associate an avatar associated with a user with each of the peripheral devices such that avatars are displayed within the representation of the physical environment based on the physical location and relative position of each of the peripheral devices; para. 41, describing embodiments in which avatars are created by users and associated with each of the peripheral devices such that each peripheral device having a user has an associated avatar; and para. 42, describing embodiments in which avatars are uniquely distinguishable from each other such as by having unique identification tags, colors, 
Park and Sutton are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for sharing content between devices in relationship to moving icons.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Park, Fujiki, and Sutton and implement a system in which information is displayed, on a map, regarding occupants of a vehicle who use a plurality of user devices in order to allow users of a shared resource computing system collaborating in a common space to more easily identify intended recipients for sharing content (see, e.g., Sutton, paras. 1-6; and in view of the value of user identification in collaboration environments known in the art).  
Regarding Claim 10, Park as modified by Fujiki and as further modified by Sutton teaches the system of Claim 9, wherein the occupant information includes at least one of names of the occupants, avatars representing the occupants, pictures of the occupants, activities of the occupants, or seating positions of the occupants in the vehicle (see, e.g., Sutton, para. 30 and Fig. 2, describing and illustrating embodiments in which a user avatar is associated with each of the peripheral devices displayed based on physical location and relative position, and para. 42, describing embodiments in which avatars are uniquely distinguishable from each other and describing embodiments in which an avatar is based on some physical characteristic of the user of the associated peripheral device such as having a same gender, hair color, .

Response to Arguments
Applicant’s arguments filed February 17, 2021, have been fully considered but they are not persuasive.  Applicant argues on pages 8 and 9 of the Amendment (pages 2 and 3 of the Remarks) that Park in view of Fujiki fails to teach or suggest added limitations including “detect a user operation moving the content icon to a central area of the user interface without moving or selecting any of the occupant icons,” arguing the Fujiki does not teach or suggest this limitation because it requires first moving users onto a collective transmission area, it selects users by moving users onto the collective transmission area, and the collective transmission area is not the same as an central area of the user interface.  Although related to issues of lack of possession and indefiniteness noted above, Applicant’s arguments are inconsistent with a broadest reasonable interpretation of the claim language at issue and fail to account for relevant teachings of Fujiki.  
Regarding Applicant’s first two arguments related to movement and selection of user icons in the arrangements taught by Fujiki, it is noted that Applicant’s amended claim language, under a broadest reasonable interpretation standard and in view of a lack of discussion in the disclosure providing a narrower interpretation, does not prohibit movement or selection of user icons prior to a detected operation moving a content icon to a certain area of a user interface to share content with multiple users.  Fujiki’s arrangements can be viewed as comprising detecting a user operation moving a 
Regarding Applicant’s third argument that “there is no disclosure in Fujiki that the collective transmission area is in a central area of the user interface,” it is noted that Fujiki indicates that a collective transmission area may be set at an arbitrary location of the display (see, e.g., Fujiki, paras. 72-75, 89, and 90 and Figs. 6A-7C, 11A, and 11B), which would include various positions that might be viewed as in “a central area of the user interface.”  Further, the position of the collective transmission area illustrated in Figure 11B of Fujiki can be viewed as vertically central in the user interface when viewed in relationship to Figure 3, such an arrangement representing “a central area of the user interface” under a broadest reasonable interpretation standard at least in the sense that vertical centrality is a form of centrality.    

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Gal et al., U.S. Patent Application 2014/0335497 A1 (published Nov. 13, 2014), teaching an adaptive teaching and learning system in which a teacher may drag and drop learning objects into a class or group learning path.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied 
Applicant’s Amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
5/22/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174